State, 112 Nev. 980, 988, 923 P.2d 1102, 1107 (1996) (internal quotation
                     marks and emphasis omitted). In his petition below, Wingo admitted that
                     he "understood that the maximum penalty was life" and his signed plea
                     agreement states that "I understand that the Court is not bound by the
                     agreement of the parties." In light of this signed guilty plea agreement
                     and Wingo's admission, he failed to establish by a preponderance of the
                     evidence that there was a reasonable probability that he would have
                     insisted on going to trial. Accordingly, this factual allegation, even if true,
                     did not entitle Wingo to relief and the district court did not err by denying
                     him an evidentiary hearing.
                                 Second, Wingo alleged that his guilty plea agreement and plea
                     canvass did not make it clear to him that the district court could impose a
                     life sentence. Although Wingo claimed in his petition that he was not
                     well-educated, he did not contend that he is illiterate or explain why he
                     was unable to understand the terms of his guilty plea agreement. Having
                     reviewed Wingo's guilty plea agreement, we conclude that its terms are
                     clear. Accordingly, this claim is belied by the record and did not entitle
                     Wingo to an evidentiary hearing.
                                 Third, Wingo alleged that his counsel's investigator coerced
                     him into pleading guilty by telling him he would never see his wife and
                     daughter again. This statement was not coercive. See Brady v. United
                     States, 397 U.S. 742, 750-51 (1970). Had Wingo not pleaded guilty and
                     insisted on going to trial, he faced a possible sentence of life in prison
                     without the possibility of parole. NRS 200.030(4)(b)(1). Accordingly, this
                     allegation, if true, would not have entitled Wingo to relief.
                                 Finally, Wingo alleged that counsel failed to investigate
                     certain individuals who may have had a motive to commit the murder.

SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A


             iN.Z=,M{111"1
                      Wingo failed to name these individuals in his petition or explain what
                      evidence such an investigation would have yielded. Such "'naked'
                      allegations" did not entitle Wingo to an evidentiary hearing, see Hargrove,
                      100 Nev. at 502, 686 P.2d at 225, or satisfy his burden to prove deficiency
                      and prejudice, see Kirksey, 112 Nev. at 988, 923 P.2d at 1107.
                                  Having considered Wingo's contentions and concluded that the
                      district court did not err by denying his claims of ineffective assistance of
                      counsel without an evidentiary hearing, we
                                  ORDER the judgment of the district court AFFIRMED.



                                                                           J.
                                              Hardesty




                      cc: Hon. Brent T. Adams, District Judge
                           Edward T. Reed
                           Attorney General/Carson City
                           Washoe County District Attorney
                           Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947A

              NEVIIMEMNIZINEE          MIN